                        UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF MISSISSIPPI
                           NORTHERN DIVISION

RODNEY D. MILLER
PLAINTIFF

VS.                            CIVIL ACTION NO. 3:19CV771TSL-RHW

WARREN COUNTY, ET AL.
DEFENDANTS

                                ORDER

      This cause came on this date to be heard upon the report and

recommendation of United States Magistrate Judge Robert H. Walker,

and the court, having fully reviewed the report and

recommendation entered in this cause on March 11, 2020, and being

duly advised in the premises and there being no objection filed by

plaintiff, finds that said report and recommendation should be

adopted as the opinion of this court.

      IT IS, THEREFORE, ORDERED that the report and recommendation

of United States Magistrate Judge Robert H. Walker entered on

March 11, 2020 be, and the same is hereby adopted as the finding

of this court. It follows that the complaint is dismissed without

prejudice for failure to prosecute.

      A separate judgment will be entered in accordance with Rule

58 of the Federal Rules of Civil Procedure.

      SO ORDERED this 30th day of March, 20209.


                                      /s/Tom S. Lee_
                                      UNITED STATES DISTRICT JUDGE
